Citation Nr: 0110340	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran active duty which has been verified from 
September 1958 to September 1960.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision of the VA Regional Office 
(RO) in St. Louis, Missouri.

The appeal was docketed at the Board in 2000.


FINDINGS OF FACT

1.  The veteran's wife of several decades died in September 
1996.  

2.  In October 1996, the appellant began residing with the 
veteran and, except for an approximately two month period in 
August-September 1997, resided with him continuously until 
his death.

3.  A certified judicial document reflects that the appellant 
was divorced from her previous spouse on April 20, 1998.  

4.  The appellant and the veteran were married before a 
circuit judge on June 1, 1998.

5.  The veteran died in February 1999.

6.  The appellant and veteran had no agreement to be married 
at the time they began their cohabitation in late 1996.  

7.  Through at least April 1998, when the appellant obtained 
a divorce from her previous spouse, she did not intend a 
legal common law marriage with the veteran.


CONCLUSION OF LAW

The requirements to attain the status of a surviving spouse 
for VA benefits purposes have not been met.  38 U.S.C.A. 
§ 103 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.1, 
3.50, 3.52 (2000); VA Adjudication Procedure Manual, M21-1, 
Part III, § 6.08(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case issued during the pendency of the appeal, the appellant 
was given notice of the information or evidence necessary to 
substantiate her claim.  Further, the appellant, 
notwithstanding her right to request the same, did not, in 
her Substantive Appeal, request that she be afforded a 
hearing.

The appellant filed a claim for dependency and indemnity 
compensation benefits and/or death pension, asserting that 
she was the veteran's surviving spouse.  The RO found that 
she was not the veteran's surviving spouse.  She concedes 
that, at least formally, she was "not married to" the veteran 
"for a full year" prior to his death in February 1999.  
However, she asserts that she "had lived with him as being 
married since" late 1996 in what she contends was a common 
law marriage.  Owing to the latter consideration, and because 
such common law relationship spanned a duration of more than 
one year prior to the veteran's death, she feels she is 
entitled to VA benefits as the veteran's surviving spouse.  

For the purpose of qualifying for the benefits implicated in 
this appeal, a claimant qualifies as a spouse of the veteran 
if she was validly married to the veteran.  38 C.F.R. § 3.50.  
In determining whether a marriage is valid, the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued, will be applied.  38 C.F.R. § 3.1.  
In accordance with 38 U.S.C.A. § 103 and 38 C.F.R. § 3.52, 
where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid (i.e., a common law marriage), 
in the context of the present appeal, if the marriage 
occurred at least one year prior to the veteran's death and 
the claimant entered into the marriage without knowledge of 
the impediment.  

With respect to all common law marriages, while the legal 
requirements for establishing such a relationship vary from 
state to state, elements, to include an agreement between the 
parties to be married (whether explicit or inferred), must 
typically be satisfied before a common law marriage can be 
recognized.  VA Adjudication Procedure Manual, M21-1, Part 
III, § 6.08(b).

The record reflects that the veteran's wife of several 
decades died in September 1996.  A certified judicial 
document reflects that the appellant was divorced from RLG on 
April 20, 1998.  Thereafter, pertinent documentation of 
record reflects that the appellant and the veteran were 
married before a circuit judge on June 1, 1998.  A copy of an 
official certificate of death reflects that the veteran died 
approximately eight months later, in February 1999.

In September 1999, the appellant submitted a completed Form 
VA 21-4170, "Statement of Marital Relationship", wherein she 
indicated that she "began living as husband and wife" with 
the veteran in late October 1996.  Except for an 
approximately two-month period in August-September 1997, 
during which she "moved out" owing to apparently health 
problems, she resided with the veteran until he died.  The 
appellant further indicated, with respect to the individual 
from whom she obtained a divorce in April 1998 (RLG), that, 
after living with him only two months, he had "told" her that 
he had obtained a divorce in a neighboring state.  When she 
and the veteran "decided to marry", she indicated that they 
"checked this out" (i.e., the asserted divorce in a 
neighboring state) "and found it to be untrue."  She asserted 
that she thereafter "filed for divorce" from such individual 
"and married" the veteran.  A supporting statement from the 
appellant's sister was received in September 1999.  In this 
statement, she noted both that the veteran and the appellant 
called her in October 1996 and stated that they were living 
together and planned to marry and that many times before 
"marriage" the veteran referred to the appellant as his 
wife and himself as her husband.

In considering the matter of whether the appellant is 
entitled to recognition as the veteran's surviving spouse for 
VA benefit purposes, the Board observes that the pertinent 
inquiry is whether, as the appellant contends, she and the 
veteran had a valid common law marriage for at least a one 
year period preceding the latter's death.  Whether a valid 
common law marriage, with respect to such one year period, in 
fact existed depends, in turn, on whether, in accordance with 
38 C.F.R. § 3.52, the appellant entered into the marriage 
without knowledge of any legal impediment (the same here 
being, clearly, the appellant's marriage to RLG, which was 
not terminated until April 1998) that might render it 
invalid.  In this regard, the appellant has related that RLG 
had "told" her that he had obtained a divorce in a 
neighboring state, and affirmatively asserts that she and the 
veteran only "checked this out" (and found it to not be so) 
when she and the veteran "decided to marry (italics added)".  
The latter consideration refutes any notion that she and the 
veteran had any earlier agreement (inferred or otherwise) to 
be married at the time they began their cohabitation in late 
1996.  Equally salient, from the point in time that she 
learned that RLG's revelation to her that he had obtained a 
divorce in a neighboring state was "untrue", she clearly knew 
that she was not free to enter into a valid marriage until 
her previous marriage to RLG was terminated.  The latter 
consideration, in turn, renders it axiomatic that, through 
April 1998 (when her divorce from RLG was obtained, but less 
than one year preceding the veteran's death), she could not 
have intended a legal common law marriage with the veteran.  
The preponderance of the evidence is against a finding that 
she intended a common law marriage with the veteran when they 
began cohabiting or at any time prior to, at least, the time 
of her April 1998 divorce from RLG.  In making this 
determination, the Board has considered the supporting 
statement from the appellant's sister.  This statement is 
ambiguous as to whether the appellant intended a common law 
marriage with the veteran when she began cohabiting with him 
or thereafter and does not provide any persuasive evidence 
which would support a finding in the appellant's favor 
herein.

In view of the foregoing analysis, then, the Board is 
constrained to conclude that the appellant is not entitled to 
recognition as the veteran's surviving spouse for VA benefit 
purposes.  The appeal is, therefore, denied.  38 U.S.C.A. 
§ 103; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.1, 3.50, 3.52; VA 
Adjudication Procedure Manual, M21-1, Part III, § 6.08(b).


ORDER

Recognition as the veteran's surviving spouse for VA benefits 
purposes is not established.  The appeal is, therefore, 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

